Order of the Court of Claims (Lengyel, J.), dated July 17, 1981, affirmed, with $50 costs and disbursements. (See Walach v State of New York, 91 Mise 2d 167, affd 69 AD2d 1015; Block vNew York State Thruway Auth., 69 AD2d 930; Cole v State of New York, 64 AD2d 1023.) Claimant’s time to serve the claim, if it has not already been served, is extended until 20 days after service upon her of a copy of the order to be made hereon, with notice of entry. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.